Exhibit 10.23

CHANGE OF CONTROL POLICY

OF

VANTAGE DRILLING COMPANY

(Effective as of November 29, 2010)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

PURPOSES

     1   

2.

  

DEFINITIONS

     1      

Accounting Firm

     1      

Affiliate

     1      

Base Salary

     1      

Board

     1      

Business Combination

     1      

Business Day

     1      

Cause

     2      

Change of Control

     2      

Code

     4      

Common Stock

     4      

Company

     4      

Company Group

     4      

Date of Termination

     4      

Designated Beneficiary

     5      

Director of People

     5      

Dispute

     5      

Disability

     5      

Employment Agreement

     6      

Effective Date

     6      

Expatriate Employee

     6      

Exchange Act

     6      

Executive Officer

     6      

Non-Executive Officer/VP

     6      

Office Director

     7      

Manager

     7      

Good Reason

     7      

Incentive Award

     8      

Net After-Tax Benefit

     9      

Notice

     9      

Notice of Termination

     9      

Participant

     9      

Performance Bonus

     9      

Person

     9      

Protected Period

     10      

Release

     10      

Severance Payment Event

     10      

Subsidiary

     10      

Surviving or Successor Entity

     10      

Target Bonus Amount

     10      

Voting Securities

     11   

 

i



--------------------------------------------------------------------------------

3.

  

ELIGIBILITY

     11   

4.

  

PAYMENTS UPON TERMINATION OF EMPLOYMENT

     11      

(a) Severance Payment

     11      

(b) Accelerated Vesting of Incentive Awards

     12      

(c) Outplacement Assistance

     12   

5.

  

RELEASE

     13   

6.

  

TAX WITHHOLDING

     13   

7.

  

PARACHUTE PAYMENT

     14   

8.

  

REIMBURSEMENT OF EXPENSES

     15   

9.

  

SCOPE OF POLICY

     15   

10.

  

SUCCESSORS; BINDING AGREEMENT

     16   

11.

  

NOTICE

     16   

12.

  

NO MITIGATION

     16   

13.

  

RESOLUTION OF DISPUTES AND COSTS

     17   

14.

  

SURVIVAL

     18   

15.

  

GOVERNING LAW; VALIDITY

     18   

16.

  

REVIEW, AMENDMENT, AND TERMINATION

     18   

17.

  

INTERPRETATION AND ADMINISTRATION

     18   

18.

  

CLAIMS AND APPEALS

     19   

19.

  

TYPE OF POLICY

     19   

20.

  

NO DUPLICATION OF BENEFITS

     20   

21.

  

NONASSIGNABILITY

     20   

22.

  

INTERPRETIVE MATTERS

     20   

23.

  

CODE SECTION 409A

     21   

24.

  

ADOPTING EMPLOYER

     22   

25.

  

NO EXCLUSIVITY

     22   

26.

  

SEVERABILITY AND REFORMATION

     22   

27.

  

EFFECTIVE DATE

     22   

Exhibit A

     23   

Exhibit B

     30   

 

ii



--------------------------------------------------------------------------------

This Change of Control Policy (this “Policy”) was adopted by the Compensation
and Benefits Committee (the “Committee”) of the Board of Directors (the “Board”)
of Vantage Drilling Company (the “Company”) on November 29, 2010 and shall be
effective as of that date.

 

1. PURPOSES:

 

  (a) It is in the best interest of the Company and its Subsidiaries to create
incentives designed to motivate employees to put forth maximum effort toward the
success and growth of the Company and to enable the Company to attract and
retain experienced individuals able to make important contributions to the
Company’s success.

 

  (b) To attract and retain such individuals, it is important that the Company
provide a stable and secure working environment for employees during periods of
uncertainty, particularly when the Company may be contemplating significant
transactions or when speculation exists that such transactions may occur that
would result in a Change of Control.

 

  (c) The Company’s failure to provide a stable and secure working environment
for employees may result in employees seeking employment opportunities
elsewhere, including at competitors of the Company; and the loss of such
employees would impair the Company’s performance and its ability to operate.

 

2. DEFINITIONS: In this Policy, the following terms have the respective
meanings:

 

  (a) “Accounting Firm” means a nationally-recognized, independent certified
public accounting firm selected by the Company, provided that the firm selected
must be within the top 100 in the United States based on annual revenues for CPA
firms in the preceding year.

 

  (b) “Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act.

 

  (c) “Base Salary” means, with respect to each Participant, his or her highest
annual rate of base salary (excluding any bonus or incentive compensation) from
the Company or any Subsidiary during the 12-month period immediately preceding
the Participant’s Date of Termination.

 

  (d) “Board” means the then-current Board of Directors of the Company.

 

  (e) “Business Combination” means any merger, consolidation, statutory share
exchange, reorganization, sale of all or substantially all of the Company’s
assets, or similar form of business transaction involving the Company that
requires the approval of the Company’s shareholders.

 

  (f) “Business Day” means any day other than Saturday, Sunday, or other day on
which commercial banks in Houston, Texas, are authorized or required by law to
be closed.

 

1



--------------------------------------------------------------------------------

  (g) “Cause” means, for each Participant, such term as defined in his or her
Employment Agreement or, if “Cause” is not defined in such Employment Agreement
or there is no Employment Agreement, any one or more of the following:

 

  (i) Material dishonesty, which is not the result of an inadvertent or innocent
mistake, of the Participant with respect to the Company or any Subsidiary;

 

  (ii) Willful misfeasance or nonfeasance of duty by the Participant intended to
injure or having the effect of injuring in some material fashion the reputation,
business, or business relationships of the Company or any Subsidiary or any of
their respective officers, directors, or employees;

 

  (iii)  Material violation by the Participant of any material term of his or
her Employment Agreement;

 

  (iv)  Conviction of the Participant of any felony, any crime involving moral
turpitude or any crime (other than a vehicular offense) which could reflect in
some material fashion unfavorably upon the Company or any Subsidiary; or

 

  (v) The Participant’s (A) failure to perform any of his or her fiduciary
duties to the Company or any Subsidiary, (B) failure to make full disclosure to
the Company or any Subsidiary of all business opportunities pertaining to their
business, (C) acting for his or her own benefit concerning the subject matter of
his or her fiduciary relationship with the Company or any Subsidiary, or
(D) taking any action which he or she knows would not comply with the law as
applicable to his or her employment, including the United States Foreign Corrupt
Practices Act.

No act or failure to act by the Participant shall be considered “willful” if
such act is done by the Participant in the good faith belief that such act is or
was to be beneficial to the Company or one or more of its Affiliates, or such
failure to act is due to the Participant’s good faith belief that such action
would be materially harmful to the Company or its Affiliate. Participant cannot
be terminated for Cause unless and until there has been delivered to Participant
a written Notice of Termination.

 

  (h) “Change of Control” means a change of control of the Company which results
from the occurrence of any one or more of the following events:

 

  (i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either (A) the then outstanding shares of
common stock of the Company (the “Outstanding Company Stock”) or (B) the
combined voting power of the

 

2



--------------------------------------------------------------------------------

 

then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
of Control: (A) any acquisition directly from the Company or any Subsidiary,
(B) any acquisition by the Company or any Subsidiary or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (C) any acquisition by any corporation pursuant to a
reorganization, merger, consolidation or similar business combination involving
the Company (a “Merger”), if, following such Merger, the conditions described in
subsection (iii) (below) are satisfied;

 

  (ii) A reverse merger involving the Company or the parent of the Company (as
defined in Code Section 424(e) or an equivalent non-corporate entity, “Parent”),
in which the Company or the Parent, as the case may be, is the surviving
corporation but the shares of common stock of the Company or the Parent
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, and the shareholders of the Parent immediately prior to the
completion of such transaction hold, directly or indirectly, less than fifty
percent (50%) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of the surviving entity or, if more than one
entity survives the transaction, the controlling entity;

 

  (iii)  Individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board;

 

  (iv) 

The effective date of a Merger, unless immediately following such Merger,
(A) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to Merger beneficially own, directly or indirectly,
more than fifty percent (50%) of the common stock of the corporation resulting
from such Merger (or its parent corporation) in substantially the same
proportions as their ownership of Outstanding Company Voting Securities
immediately prior to such Merger, and (B) at least a majority of the members of
the board of directors of the corporation resulting from such Merger (or its
parent corporation) were members of

 

3



--------------------------------------------------------------------------------

 

the Incumbent Board at the time of the execution of the initial agreement
providing for such Merger;

 

  (v) The sale or other disposition of all or substantially all of the assets of
the Company, unless immediately following such sale or other disposition,
(A) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of the common stock of the corporation acquiring such assets in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to the consummation of such sale or
disposition, and (B) at least a majority of the members of the board of
directors of such corporation (or its parent corporation) were members of the
Incumbent Board at the time of execution of the initial agreement or action of
the Board providing for such sale or other disposition of assets of the Company;
or

 

  (vi)  The adoption of any plan or proposal for the liquidation or dissolution
of the Company.

Notwithstanding the foregoing provisions of this definition of Change of
Control, to the extent that any payment (or acceleration of payment) hereunder
is (A) considered to be deferred compensation that is subject to, and not exempt
under, Code Section 409A, and (B) payable due to the Change of Control, then the
term Change of Control hereunder shall be construed to have the meaning as set
forth in Code Section 409A with respect to the payment (or acceleration of
payment) of such deferred compensation, but only to the extent inconsistent with
the foregoing provisions of the Change of Control definition as determined by
the Incumbent Board.

 

  (i) “Code” means the United States Internal Revenue Code of 1986, as amended,
or any successor statute. A reference in this Policy to any section of the Code
includes any amendment or successor provision to such section and any Treasury
Regulations promulgated under such section.

 

  (j) “Common Stock” means the ordinary shares, $.001 par value per share, of
the Company.

 

  (k) “Company” means Vantage Drilling Company, a Cayman Islands corporation.

 

  (l) “Company Group” means the Company and all Subsidiaries considered together
or as a group.

 

  (m) “Date of Termination” means, with respect to each Participant, the date on
which the Participant’s employment with the Company Group terminates, which
shall be:

 

4



--------------------------------------------------------------------------------

  (i) if the Participant’s employment is terminated by the Company or any
Subsidiary without Cause, in accordance with the applicable provisions of the
Participant’s Employment Agreement (if any such provision applies), the date on
which the Notice of Termination is given by the Company or the Subsidiary or a
later date stated in such Notice of Termination; or

 

  (ii) if the Participant terminates his or her employment for Good Reason, in
accordance with (A) the applicable provisions of the Participant’s Employment
Agreement or (B) if no such provision applies with respect to the Employment
Agreement, then under the definition of Good Reason as set out in this Policy,
the date on which the Notice of Termination for Good Reason is given by the
Participant or a later date specified in such Notice of Termination.

Notwithstanding the foregoing, unless mutually agreed in writing by the Company
and the Participant, in no event shall the Date of Termination occur unless and
until the Participant experiences, and the Company and the Participant shall
take all steps necessary (including with regard to any post-termination services
provided by the Participant) to ensure that any termination constitutes, a
“separation from service” within the meaning of Code Section 409A.
Notwithstanding anything contained herein to the contrary, the date on which
such a “separation from service” takes place shall be the “Date of Termination”
with respect to any payment of deferred compensation hereunder that is subject
to, and not exempt from or excepted under, Code Section 409A.

 

  (n) “Designated Beneficiary” means the Participant’s surviving spouse, if any.
If there is no such surviving spouse at the time of Participant’s death, then
the Designated Beneficiary hereunder shall be Participant’s estate.

 

  (o) “Director of People” means the Company’s chief human resources officer as
then serving in such capacity.

 

  (p) “Dispute” means any dispute, disagreement, claim, controversy or cause of
action arising in connection with or relating to this Policy, or to the
validity, interpretation, performance, breach, or termination of this Policy,
including, without limitation, with respect to the Release.

 

  (q) “Disability” means with respect to each Participant:

 

  (i) the Participant’s being the subject of a currently effective legal decree
or order of incompetency;

 

  (ii) if the Company Group then maintains a long-term disability plan for its
employees (a “Disability Plan”), the Participant’s being “disabled” (or the
equivalent) or qualifying for income replacement benefits because of a
“disability” (or the equivalent) under the Disability Plan; or

 

5



--------------------------------------------------------------------------------

  (iii)  if the Company Group does not then maintain a Disability Plan, or if
the Disability Plan does not then cover Participant for whatever reason, the
written determination by an independent, qualified physician selected by the
Committee that, based on medically available reliable information, the
Participant is unable, because of a medically determinable disease, injury, or
other physical or mental disability, substantially to perform, with or without
reasonable accommodation, the material duties, responsibilities, authority, or
functions of his position with the Company or any Subsidiary and that such
inability has lasted, or is reasonably expected to last, for at least 120
consecutive days or for at least 120 days within any consecutive 180-day period.

For the determination of any physical or mental illness or disability for
purposes of this Policy, the Participant shall (A) furnish such medical
information as may reasonably be requested by the determining physician,
(B) submit to any examinations that may be reasonably required or requested by
the determining physician, and (C) waive any applicable physician-patient
privilege that may arise because of such examinations and consent to the release
of personal health information to the Company (or its delegate) on such form as
is provided or approved by the Company for such purpose.

 

  (r) “Employment Agreement” means, with respect to each Participant, a written
employment agreement between the Participant and the Company or a Subsidiary as
in effect at the relevant time, as such employment agreement may be amended or
supplemented from time to time; provided, however, if there is no such
Employment Agreement in at the relevant time for a Participant, then any
reference in this Policy to an Employment Agreement shall be disregarded and
thus have no force or effect for purposes of this Policy with respect to such
Participant.

 

  (s) “Effective Date” means the effective date of this Policy as set out in
Section 27.

 

  (t) “Expatriate Employee” means any employee of the Company Group who was,
immediately before a Change of Control, considered by the Company or any
Subsidiary as an expatriate employee under an Employment Agreement or under any
policy of the Company Group regarding expatriate employees.

 

  (u) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor statute.

 

  (v) “Executive Officer” means a Participant who was, immediately before a
Change of Control, the Chief Executive Officer, the Chief Operating Officer, or
the Chief Financial Officer of the Company.

 

  (w) “Non-Executive Officer/VP” means a Participant who, immediately before a
Change of Control, held the sub-grouping title of a “Non-Executive Officer/VP”
of the Company or a Subsidiary, as designated by the Director of People.

 

6



--------------------------------------------------------------------------------

  (x) “Office Director” means a Participant who, immediately before a Change of
Control, held the employment sub-grouping title of “Office Director” in the
Company or a Subsidiary, as designated by the Director of People.

 

  (y) “Manager” means a Participant who, immediately before a Change of Control,
held the employment sub-grouping title of “Manager” or “Specialist” in the
Company or a Subsidiary, as designated by the Director of People.

 

  (z) “Good Reason” means, with respect to any Participant, the occurrence of
any one or more of the following events which first occurs during the Protected
Period, except as a result of actions taken in connection with termination of
the Participant’s employment for Cause or Disability, and without Participant’s
specific written consent:

 

  (i) The assignment to the Participant of any duties that are inconsistent, in
any material respect, with the Participant’s position, which in this definition
includes status, reporting relationship to the Board or corporate executives,
office, title, scope of responsibility over corporate level staff or operations
functions, or responsibilities as an officer or employee of the Company, or any
other material diminution in the Participant’s position, authority, duties, or
responsibilities, other than, in any case or circumstance, an isolated and
inadvertent action not taken in bad faith that is remedied by the Company within
ten (10) Business Days after Notice thereof to the Company by the Participant;

 

  (ii) The Company requires the Participant to be based at any office or
location farther than forty (40) miles from the Participant’s principal office
location immediately before the Protected Period, except (A) for required
business travel to the extent not substantially greater than the Participant’s
travel obligations immediately before the Change of Control or (B) with respect
to any Participant who is an expatriate resident of a country during the
Protected Period and whose employment position was therefore globally mobile
immediately before the Protected Period, as determined in good faith by the
Director of People based on employment records;

 

  (iii)  If the Participant’s principal office location is the Company’s
executive offices located in Houston, Texas, a relocation exceeding a distance
of fifty (50) miles from the Company’s current executive office location in
Houston, Texas, except (A) for required business travel to the extent not
substantially greater than the Participant’s travel obligations immediately
before the Change of Control or (B) with respect to any Participant who is an
expatriate resident of a country during the Protected Period and whose
employment position was therefore globally mobile immediately before the
Protected Period, as determined in good faith by the Director of People based on
employment records;

 

7



--------------------------------------------------------------------------------

  (iv) A diminution in the Participant’s Base Salary or annual target bonus
opportunity of more than five percent (5%) from the highest amount in effect at
any time during the Protected Period; or

 

  (v) Any failure by the Company to obtain an assumption of this Policy by its
successor in interest pursuant to Section 10, or any action or inaction that
constitutes a material breach by the Company of this Policy or any Employment
Agreement.

Notwithstanding the foregoing definition of “Good Reason”, the Participant
cannot terminate his employment hereunder for Good Reason unless the Participant
(1) first notifies the Board in writing of the event (or events) which the
Participant believes constitutes a Good Reason event (above) within sixty
(60) calendar days from the first occurrence date of such event, and
(2) provides the Company with at least thirty (30) calendar days to cure,
correct or mitigate the Good Reason event so that it either (A) does not
constitute a Good Reason event hereunder or (B) Participant specifically agrees,
in writing, that after any such modification or accommodation made by the
Company, such event does not constitute a Good Reason event hereunder.

The Participant’s mental or physical incapacity following the occurrence of any
Good Reason event (above) shall not affect the Participant’s ability to
terminate employment for Good Reason, and the Participant’s death following
delivery of a Notice of Termination for Good Reason shall not affect the
Designated Beneficiary’s entitlement to any benefits provided hereunder upon a
termination of employment for Good Reason. Notwithstanding anything herein to
the contrary, the Participant’s resignation under this Agreement, with or
without Good Reason, shall not affect the Participant’s ability to terminate
employment by reason of the Participant’s retirement or to be eligible to
receive benefits under any retirement plan of the Company and its Affiliates.

This definition of “Good Reason” is intended to comply with the requirements for
such a definition under Code Section 409A, but only to the extent that
Section 409A is applicable to the payment or benefit being provided under the
Policy and, in that case only, the definition shall be interpreted in a manner
that is consistent with such intent under Section 409A.

Notwithstanding the foregoing, (A) termination for “Good Reason” shall exist
with respect to any such Good Reason event (above) only if (1) the Participant
gives a Notice of Termination to the Company within 180 days after the end of
the applicable cure period (above); and (2) in no event shall a termination by
the Participant occurring more than one year following the date of the initial
occurrence or existence of the Good Reason event (above) be a termination for
Good Reason that is due to such event.

 

  (aa) 

“Incentive Award” means a stock option, stock appreciation right, restricted
stock award, restricted stock unit award, or other equity-type award under any
plan or

 

8



--------------------------------------------------------------------------------

 

agreement in which the Participant has, or will (by the passage of time only and
not based on the Participant’s performance) have, an interest in the capital
stock of the Company or a Subsidiary, or a right to obtain capital stock or an
interest in capital stock of the Company or a Subsidiary.

 

  (bb)  “Net After-Tax Benefit” means (i) the Total Payments that a Participant
becomes entitled to receive from the Company or a Subsidiary which would
constitute “parachute payments” within the meaning of Section 280G of the Code,
less (ii) the amount of all United States federal, state and local income and
employment taxes payable with respect to the Total Payments, calculated at the
maximum applicable marginal income tax rate, less (iii) the amount of excise
taxes imposed with respect to the Total Payments under Section 4999 of the Code.
The determination of whether a payment or benefit constitutes a “parachute
payment” shall be made either by tax counsel or an Accounting Firm, as selected
by the Company.

 

  (cc)  “Notice” means a written communication complying with Section 11 of this
Policy (“Notify” has the correlative meaning).

 

  (dd)  “Notice of Termination” means a written Notice which (i) indicates the
specific termination provision in the Policy or Employment Agreement that is
being relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Participant’s employment under the provision so indicated, and (iii) if the
Date of Termination is other than the date of receipt of such Notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such Notice). Any termination of Participant by the Company for Cause, or by
the Participant for Good Reason, shall be communicated by Notice of Termination
to the other party. The failure by the Participant or the Company to set forth
in the Notice of Termination any fact or circumstance that contributes to a
showing of Good Reason or Cause shall not waive any right of the Participant or
the Company, respectively, hereunder, or preclude the Participant or the
Company, respectively, from asserting such fact or circumstance in enforcing the
Participant’s or the Company’s rights hereunder.

 

  (ee)  “Participant” means any employee of the Company Group who is an
(i) Executive Officer, Non-Executive Officer/VP, Office Director, or Manager,
and (ii) is covered under the Policy pursuant to Section 3.

 

  (ff)  “Performance Bonus” means, for each Participant, a performance-based
annual cash bonus that the Participant may earn from the Company or a
Subsidiary, as determined or approved by the Committee.

 

  (gg)  “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, or other entity, including any successor (by merger or
otherwise) of such entity, except for purposes of the definition of Change of
Control herein which uses a definition of “Person” under the Exchange Act.

 

9



--------------------------------------------------------------------------------

  (hh)  “Protected Period” means, with respect to any Participant, the period of
time beginning on the date that is six (6) months immediately preceding a Change
of Control and ending twenty-four (24) months after the month containing the
Change of Control.

 

  (ii)  “Release” means a General Release Agreement, as prepared by the Company,
in substantially the form attached as Exhibit A to this Policy.

 

  (jj)  “Severance Payment Event” means the termination of the Participant’s
employment with the Company Group that results in a payment becoming due under
Section 4. Any termination of Participant’s employment that does not occur
within the Protected Period shall not be considered a Severance Payment Event.
Moreover, any transfer of the Participant’s employment from the Company to an
Affiliate, from an Affiliate to the Company, or from one Affiliate to another
Affiliate, is not a termination of the Participant’s employment by the Company
for purposes of this Policy (though any such transfer might, depending on the
circumstances, constitute or result in a termination of employment by the
Participant for Good Reason).

 

  (kk)  “Subsidiary” means each of Vantage International Management Company PTE
Ltd, Vantage International Payroll Company, and Vantage Energy Services, Inc. In
addition, the term “Subsidiary” hereunder shall include any corporation or other
entity in which the Company, directly or indirectly, (i) owns at least 50% of
the total combined voting power of the then outstanding securities or interests
of such entity entitled to vote generally in the election of directors or
members of any similar governing body or (ii) has the right to receive at least
50% of the net profits, or 50% of the assets upon dissolution, liquidation, or
other termination, of the entity.

 

  (ll)  “Surviving or Successor Entity” means a corporation or other entity,
other than the Company, that survives or results from a Business Combination
with direct or indirect ownership or control of all or substantially all of the
business and assets of the Company.

 

  (mm)  “Target Bonus Amount” means, for each Participant, the amount equal to
the annual average of the Performance Bonus(es) for a fiscal year of the Company
paid or payable to the Participant by the Company and any Affiliate for each of
the three fiscal years of the Company that immediately precede the fiscal year
in which the Change of Control occurs, but not less than the greater of
(i) Participant’s highest annual target bonus during any of such three preceding
fiscal years or (ii) the Participant’s targeted bonus(es) for the fiscal year in
which the Change of Control occurs. A bonus earned for a fiscal year may be paid
in the year following the fiscal year for which the bonus was earned but shall
be counted for purposes of this definition in the year for which the bonus was
earned.

 

10



--------------------------------------------------------------------------------

  (nn)  “Voting Securities” means securities or other interests having by their
terms ordinary voting power to elect members of the board of directors of a
corporation or individuals serving similar functions for a noncorporate entity.

 

3. ELIGIBILITY: Each Executive Officer is automatically covered under this
Policy. Each Non-Executive Officer/VP, Office Director and Manager who is
employed on the Effective Date and listed on Exhibit B hereto is covered under
this Policy as of the Effective Date. After the Effective Date, any Executive
Officer, Non-Executive Officer/VP, Office Director and Manager will be
automatically covered under this Policy when hired in such capacity as
designated by the Director of People. For purposes of clarity, any employee in
the Company Group (except any Executive Officer) who is employed on the
Effective Date shall not be covered under the Policy if not listed on Exhibit B
as of the Effective Date. Any such employee could be later designated as being
employed in a covered employment capacity after the Effective Date if so
designated by the Director of People and recorded, in writing, in the employment
records of the Company. After the Effective Date, an employee who is hired as a
Non-Executive Officer/VP, Office Director or Manager, as designated by the
Director of People in the Company’s employment records, shall be covered under
this Policy without regard to Exhibit B (which only lists the covered employees
who are covered Non-Executive Officer/VPs, Office Directors or Managers as of
the Effective Date).

Either the Committee or the Board, in its discretion, may terminate the
participation under this Policy of any Participant at any time; provided,
however, a Participant’s participation in, and coverage under, this Policy
cannot be terminated during the Protected Period without the Participant’s
express written consent.

 

4. PAYMENTS UPON TERMINATION OF EMPLOYMENT: If (a) a Participant’s employment
with the Company Group is terminated either (i) by the Company or a Subsidiary
without Cause, but not because of the Participant’s Disability or death, or
(ii) by the Participant for Good Reason, (b) the Participant’s Date of
Termination is during the Protected Period, and (c) the Participant executes and
delivers to the Company a Release, then the Company or a Subsidiary will pay to
the Participant, in a lump sum on the 60th day after the Date of Termination (or
if such day is not a Business Day, the next Business Day), but only if the
executed Release has been delivered to the Company and has become irrevocable by
that time, a cash payment in an amount equal to the sum of:

 

  (a) Severance Payment. If the Participant was, immediately before the Date of
Termination (or before any event constituting Good Reason), in one of the
following employment categories (as defined in Section 2 of this Policy), the
Severance Payment shall be computed as follows:

 

  (i) For an “Executive Officer”, the sum of the Participant’s Base Salary plus
the Participant’s Target Bonus Amount multiplied by three (3);

 

  (ii) For a “Non-Executive Officer/VP”, the sum of the Participant’s Base
Salary plus the Participant’s Target Bonus Amount multiplied by two (2);

 

11



--------------------------------------------------------------------------------

  (iii)  For an “Office Director”, the sum of the Participant’s Base Salary plus
the Participant’s Target Bonus Amount; or

 

  (iv)  For a Participant who is an employee with the title of “Manager”, the
sum of the Participant’s Base Salary plus the Participant’s Target Bonus Amount
multiplied by 0.50 (50%); provided, however, if the employee is a “National
Resident” of the country in which he is primarily employed by the Company or a
Subsidiary (other than in the United States), as so designated by the Director
of People, each such National Resident employee is not covered under this Policy
in any respect even though designated with a title of “Manager”, and such
employee is not a Participant and thus not entitled to receive any benefits
hereunder.

Notwithstanding anything in this Policy to the contrary, if: (a) a Change of
Control occurred and the Participant’s employment with the Company was
(1) terminated by the Company without Cause or (2) terminated by the Participant
for Good Reason, within the six-month period immediately prior to the date on
which the Change of Control occurred, which Change of Control is a “change of
control event” within the meaning of Code Section 409A, and (b) it is reasonably
demonstrated by the Participant that such termination of employment (1) was at
the request of a third party who has taken steps reasonably calculated to effect
such Change of Control or (2) otherwise arose in connection with or anticipation
of such Change of Control, then such a termination of employment shall be
defined herein as an “Anticipatory Termination” for purposes of this Policy and
be a Severance Payment Event hereunder. In the event of an Anticipatory
Termination, any payments or other benefits that are deferred compensation
subject to, and not exempted under, Section 409A that the Company is required to
make pursuant to Section 4 shall be paid within ten (10) Business Days following
the date of the Change of Control, and any other payments or benefits hereunder
that are not deferred compensation subject to Section 409A shall be paid or
commence as of the Business Day immediately following the Change of Control.

 

  (b) Accelerated Vesting of Incentive Awards. Notwithstanding any provision of
this Policy to the contrary, in (i) the award agreement for the Incentive Award
or (ii) the plan under which the Incentive Award was granted, with respect to a
Participant, each outstanding Incentive Award held by the Participant
immediately before the Severance Payment Event and not yet exercised or
forfeited (as the case may be) will automatically accelerate and become fully
vested, exercisable, and nonforfeitable upon the Severance Payment Event (to the
extent the Incentive Award was not already fully vested and exercisable at such
time), to the same extent as though all requisite time had passed to fully vest
the Incentive Award or cause it to become exercisable or nonforfeitable.

 

  (c)

Outplacement Assistance. The Company shall provide Participant with outplacement
services during the twelve (12) month period following the Date of Termination
in an aggregate amount not to exceed $20,000. The Company shall establish
reasonable procedures for the designation, review and approval of

 

12



--------------------------------------------------------------------------------

 

outplacement services, as well as for the payment or reimbursement of the
charges for such services. All requests for payment or reimbursement of
outplacement services must be submitted to the Company within eighteen
(18) months following the Date of Termination and, upon receipt and approval,
will be paid or reimbursed by the Company within thirty (30) Business Days
thereafter.

Notwithstanding the foregoing provisions of this Section 4, if a Participant
receives or is entitled to receive any severance payment or other severance
benefit under an Employment Agreement or any other agreement with, or policy of,
the Company or any Subsidiary, the benefit provided under this Section 4 to the
Participant shall be reduced by the amount of such other severance benefit, and
the Participant shall be entitled to receive the greater of such severance
benefits only and not any duplicate benefits. Pursuant to Section 5, the Company
will provide to a Participant who may be entitled to the severance benefit under
this Section 4, on, or within five Business Days after, the Participant’s Date
of Termination, a Release for execution and delivery by the Participant.

If the Company’s stock at such time is publicly traded (as determined under Code
Section 409A) and Participant is determined to be a “specified employee” (as
defined under Code Section 409A) as of the Date of Termination, such lump-sum
payment, to the extent not exempt from or excepted under Section 409A, shall be
made within five (5) Business Days following the date which is six (6) months
after the Date of Termination.

 

5. RELEASE: As a condition to the receipt of the severance benefits that are
described in Section 4 (the “Termination Benefits”), the Participant must first
execute and return to the Company the Release substantially in the form attached
hereto as Exhibit A (with such changes to such form as the Company may
reasonably require to reflect the circumstances relating to the termination of
the Participant’s employment and/or changes in applicable law). The Company
shall deliver the Release to the Participant on, or within five (5) Business
Days after, the Date of Termination. The Participant must return the executed
Release within 21 days of the date of his receipt of the Release unless another
time period is required under applicable law. The Company shall also execute the
Release; provided, however, that the Company may, in its sole discretion, waive
the requirement that the Release be executed by the Participant and the Company
as a condition to the Participant’s receipt of the Termination Benefits.
Notwithstanding any provision herein to the contrary, unless the Company has
waived the requirement for the Participant and the Company to execute the
Release (as provided in the preceding sentence), no Termination Benefits shall
be payable or provided by the Company unless and until the Release has been
executed by the Participant, has not been revoked, and is no longer subject to
revocation by the Participant. The Release shall not release any claim or cause
of action by or on behalf of Participant for (a) any payment or other benefit
that is required under this Policy or an Employment Agreement prior to the
receipt thereof, or (b) a breach of this Policy or the Employment Agreement by
the Company, except as may otherwise be expressly agreed by Participant.

 

6.

TAX WITHHOLDING: The Company or a Subsidiary may withhold from all payments due
to the Participant (or his Designated Beneficiary or estate) hereunder all taxes
which,

 

13



--------------------------------------------------------------------------------

 

by applicable federal, state, local or other law, the Company or a Subsidiary is
required to withhold therefrom.

 

7. PARACHUTE PAYMENT:

 

  (a) Any payment or benefit received or to be received by a Participant in
connection with a “change of control event” that would constitute a “parachute
payment” (each within the meaning of Section 280G of the Code), whether payable
pursuant to the terms of this Policy or any other plan, arrangement, or
agreement with the Company or Subsidiary (collectively, the “Total Payments”),
shall be reduced to the least extent necessary so that no portion of the Total
Payments shall be subject to the excise tax imposed by Section 4999 of the Code,
but only if, by reason of such reduction, the Net After-Tax Benefit received by
the Participant as a result of such reduction will exceed the Net After-Tax
Benefit that would have been received by the Participant if no such reduction
was made. If excise taxes may apply to the Total Payments, the foregoing
determination will be made by the Accounting Firm. The Company will direct the
Accounting Firm to submit any such determinations and detailed supporting
calculations to both any affected Participant and the Company within 30 days
after the Date of Termination or such other date on which a payment becomes due.

 

  (b) If the Accounting Firm determines that a reduction in payments is required
by subsection (a) of this Section 7, the Total Payments shall be reduced in the
following order: (i) reduction of any cash severance payments otherwise payable
to the Participant that are exempt from Section 409A of the Code; (ii) reduction
of any other cash payments or benefits otherwise payable to the Participant that
are exempt from Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting or payments with respect to any
equity award that are exempt from Section 409A of the Code; (iii) reduction of
any other payments or benefits otherwise payable to the Participant on a prorata
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to any acceleration of vesting and payments
with respect to any equity award that are exempt from Section 409A of the Code;
and (iv) reduction of any payments attributable to any acceleration of vesting
or payments with respect to any equity award that are exempt from Section 409A
of the Code, in each case beginning with payments that would otherwise be made
last in time.

 

  (c) If applicable, the Participant and the Company will each provide the
Accounting Firm access to and copies of any books, records and documents in
their respective possession, as reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by this
Section 7. The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by this
Section 7 will be borne by the Company.

 

14



--------------------------------------------------------------------------------

8. REIMBURSEMENT OF EXPENSES:

The Company agrees to pay as incurred (within 10 Business Days following the
Company’s receipt of an invoice from the Participant) at any time from the
Effective Date through the Participant’s remaining lifetime (or, if longer,
through the 20th anniversary of the Effective Date), to the full extent
permitted by law, all reasonable legal fees and associated expenses which the
Participant may reasonably incur as a result of any Dispute or other contest
(regardless of the outcome thereof) by the Company, the Participant or others of
the validity or enforceability of, or liability under, any provision of this
Policy or any guarantee of performance thereof (including as a result of any
contest by the Participant about the amount of any payment pursuant to this
Policy), plus in each case accrued interest at the applicable federal rate
provided for in Code Section 7872(f)(2)(A). The Participant shall be required to
repay immediately any such amounts to the Company or a Subsidiary to the extent
that a court or an arbitrator issues a final and non-appealable order stating
the determination that the position taken by the Participant was frivolous or
advanced by the Participant in bad faith, plus accrued interest using the same
interest rate.

The Company’s obligation to make the payments provided for in this Policy and
otherwise to perform its obligations hereunder shall not be affected by any
setoff, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Participant or others.

In order to comply with Code Section 409A, in no event shall the payments by the
Company under this Section 8 be made later than the end of the calendar year
next following the calendar year in which such fees and expenses were incurred,
provided that the Participant shall have submitted an invoice for such fees and
expenses at least thirty (30) Business Days before the end of the calendar year
next following the calendar year in which such fees and expenses were incurred.
The amount of such legal fees and expenses that the Company is obligated to pay
in any given calendar year shall not affect the amount of legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Participant’s right to have the Company pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.

 

9. SCOPE OF POLICY:

 

  (a) Nothing in this Policy shall entitle a Participant to continued employment
with the Company or any Subsidiary, or shall change any existing policy of the
Company or any Subsidiary regarding termination of employees generally. If a
Participant’s employment with the Company Group terminates before or after the
Protected Period, the Participant shall have no further rights under this
Policy.

 

  (b) This Policy is in addition to, and does not supersede or affect, any
Employment Agreement or the Company’s 2007 Long-Term Incentive Compensation Plan
or any “Award” (as defined therein) granted thereunder.

 

15



--------------------------------------------------------------------------------

10. SUCCESSORS; BINDING AGREEMENT:

 

  (a) This Policy shall not be terminated by any Business Combination. In the
event of any Business Combination, this Policy shall be binding upon the
Surviving or Successor Entity, and such Surviving or Successor Entity shall be
treated as the Company hereunder.

 

  (b) The Company agrees that in connection with any Business Combination, it
will cause any Surviving or Successor Entity unconditionally to assume all of
the obligations of the Company under this Policy to all Participants. As used in
this Policy, the term “Company” shall mean the Company as previously defined and
any successor to the Company.

 

  (c) The amounts payable to a Participant under this Policy shall inure to the
benefit of, and may be enforced by, the Participant’s personal or legal
representatives, Designated Beneficiary, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Participant should die while
any amounts would be payable to the Participant hereunder had the Participant
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Policy to the Designated Beneficiary.

 

11. NOTICE: For purposes of this Policy, all Notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given upon delivery in person or by prepaid courier (or upon refusal
of such delivery) or, if within the United States, on the fourth Business Day
after deposit in the United States mail, certified and return-receipt requested,
postage prepaid, addressed as follows:

 

If to a Participant:   The address listed as the Participant’s current address
in the Company’s personnel files. If to the Company or a Subsidiary:  

Vantage Drilling Company

777 Post Oak Blvd., Suite 800

Houston TX 77056

Attention: Vice President and General Counsel

or (in any case) to such other address as the Participant or the Company may
have furnished to the other in writing in accordance with this Section 11;
except that a Notice of change of address shall be effective only upon receipt.

 

12. NO MITIGATION: A Participant shall have no obligation to seek other
employment (including self-employment) or take other action by way of mitigation
of the amounts payable to the Participant under this Policy, and except as
provided in the Release, such amounts shall not be reduced regardless of whether
the Participant obtains other employment or becomes self-employed.

 

16



--------------------------------------------------------------------------------

13. RESOLUTION OF DISPUTES AND COSTS:

 

  (a) Any Dispute arising under or in connection with this Policy that is not
resolved pursuant to Section 18 shall be submitted to mandatory and binding
arbitration in Harris County, Texas, before a sole arbitrator (the “Arbitrator”)
selected from the American Arbitration Association (the “AAA”), and shall be
conducted in accordance with the AAA’s Employment Arbitration Rules as in effect
at the time of the arbitration (the “AAA Rules”); except that provisional
injunctive relief may, but need not, be sought by either a Participant or the
Company in a court of law while arbitration proceedings are pending, and any
provisional injunctive relief granted by such court shall remain effective until
the matter is finally determined by the Arbitrator. Any issue concerning the
location of the arbitration; the extent to which any Dispute is subject to
arbitration; the applicability, interpretation, or enforceability of this
Section 13; and any discovery dispute shall be resolved by the Arbitrator. No
potential arbitrator may serve as the Arbitrator unless he or she has agreed in
writing to be bound by provisions of this Section 13. To the extent state law is
applicable, the Arbitrator shall apply the laws of the State of Texas without
regard to its conflicts of law principles.

 

  (b) Each party to an arbitration will, upon the written request of the other
party, promptly provide the other with copies of all documents on which the
producing party may rely in support of or in opposition to any claim or defense
and a report of any expert whom the producing party may call as a witness in the
arbitration hearing. Additional discovery shall be conducted as permitted by the
AAA Rules or as may be ordered by the Arbitrator upon a showing of good cause.

 

  (c) All aspects of the arbitration shall be treated as confidential, and
neither the parties nor the Arbitrator may disclose the existence, content or
results of the arbitration, except as necessary to comply with legal or
regulatory requirements or to enforce any ruling, decision, determination, or
award. Before making any such disclosure, a party shall give written notice to
all other parties and shall afford such parties a reasonable opportunity to
protect their interests.

 

  (d) Final resolution of any dispute through arbitration may include any remedy
or relief which the Arbitrator deems just and equitable, including any and all
remedies provided by applicable state or federal statutes. At the conclusion of
the arbitration, the Arbitrator shall issue a written decision that sets forth
the essential findings and conclusions upon which the Arbitrator’s award or
decision is based. Any award or relief granted by the Arbitrator hereunder shall
be final and binding on the parties thereto and may be enforced by any court of
competent jurisdiction. The Company and Participants acknowledge and agree that
they are hereby waiving any rights to trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other in
connection with any matter whatsoever arising out of or in any way connected
with this Policy.

 

17



--------------------------------------------------------------------------------

  (e) The parties shall share all fees and costs payable to the Arbitrator or
AAA equally, except that the Company will pay all fees and costs that are unique
to arbitration and/or in excess of the costs that would be incurred if the
action were filed in a court of competent jurisdiction. All attorneys’ fees,
witness fees and other costs shall be paid by the party that incurs those costs
and expenses, except to the extent that a party is entitled to recover those
costs or expenses under applicable law as determined by the Arbitrator.

 

  (f) Notwithstanding the foregoing in this Section 13, the parties to any
dispute or controversy may mutually agree to mediate any Dispute before or
following submission to arbitration.

 

  (g) Any court, tribunal or arbitrator which adjudicates any Dispute between a
Participant and the Company, or any of their respective delegates or successors,
in respect of a Participant’s employment or termination of Employment, will
apply a de novo standard of review to any determinations made by such person.
Such de novo standard shall apply notwithstanding the grant of full discretion
hereunder to any such person or characterization of any such decision by such
person as final, binding or conclusive on any party.

 

14. SURVIVAL: The respective obligations of and benefits afforded to the Company
and each Participant shall survive the termination of this Policy to the extent
necessary to give full effect to this Policy before such termination.

 

15. GOVERNING LAW; VALIDITY: THE INTERPRETATION, CONSTRUCTION, PERFORMANCE, AND
ENFORCEMENT OF THIS POLICY SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE
PRINCIPLE OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS POLICY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS POLICY, AND SUCH OTHER
PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.

 

16. REVIEW, AMENDMENT, AND TERMINATION: This Policy and those employees of the
Company Group who are Participants may be reviewed at any time, and shall be
reviewed at least annually, by the Committee. The Committee or the Board may
amend or terminate the Policy at any time, without any prior written notice to
any Participant; except that during the Protected Period for any particular
Participant, the Policy cannot be amended or terminated in any manner which is
adverse to the interests of such Participant without the express written consent
of such Participant. No amendment, termination or other modification of this
Agreement shall be effective unless stated in a writing that is duly adopted by
the Committee or the Board.

 

17.

INTERPRETATION AND ADMINISTRATION: The Policy shall be administered by the
Committee, subject to any withdrawal of such authority by the Board (in which
case, the Board shall have such authority). The Committee and the Board shall
have the

 

18



--------------------------------------------------------------------------------

 

authority in its sole and absolute discretion to (a) exercise all of the powers
granted to it under this Policy, (b) construe, interpret and implement this
Policy, (c) prescribe, amend and rescind rules and regulations relating to this
Policy, (d) make all determinations necessary or advisable in administration of
this Policy, (e) correct any defect, supply any omission and reconcile any
inconsistency in the Policy, and (f) amend this Policy to reflect changes in or
interpretations of applicable law, rules or regulations.

 

18. CLAIMS AND APPEALS: Participants may submit claims for benefits by giving
Notice to the Company pursuant to Section 11. If a Participant believes that he
or she has not received coverage or benefits to which he or she is entitled
under this Policy, the Participant may notify the Committee in writing of a
claim for coverage or benefits. If the claim for coverage or benefits is denied,
in whole or in part, the Committee shall notify the applicant in writing of such
denial within 30 days (which may be extended to 60 days under special
circumstances), with such notice setting forth: (a) the specific reasons for the
denial; (b) the provisions of this Policy upon which the denial is based;
(c) any additional material or information necessary for the applicant to
perfect the claim; and (d) the procedures for requesting a review of the denial.
Upon a denial of a claim by the Committee, the Participant may: (i) request a
review of the denial by the Committee or, where review authority has been so
delegated, by such other person or entity as may be designated by the Committee
for this purpose; (ii) review any Policy documents relevant to the claim; and
(iii) submit issues and comments to the Committee or its delegate that are
relevant to the review. Any request for review must be made in writing and
received by the Committee or its delegate within 60 days of the date the
applicant received notice of the initial denial, unless special circumstances
require an extension of time for processing. The Committee or its delegate will
make a written ruling on the applicant’s request for review setting forth the
reasons for the decision and the provisions of this Policy upon which the
denial, if appropriate, is based. This written ruling shall be made within 30
days of the date the Committee or its delegate receives the applicant’s request
for review unless special circumstances require an extension of time for
processing, in which case a decision will be rendered as soon as possible, but
not later than 60 days after receipt of the request for review. All extensions
of time permitted by this Section 18 will be permitted at the sole discretion of
the Committee or its delegate. If the Committee does not provide the Participant
with written notice of the denial of the appeal of a denied claim, the
Participant’s claim shall be deemed denied at the end of such appeal period.

 

19. TYPE OF POLICY: This Policy is intended to be, and shall be interpreted as,
(a) an unfunded employee welfare plan under Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 2520.104-24 of the Department of Labor Regulations, maintained primarily
for the purpose of providing employee welfare benefits, but only to the extent
that it provides welfare benefits, and (b) under Sections 201, 301 and 401 of
ERISA, as a plan that is unfunded and maintained primarily for the purpose of
providing deferred compensation, to the extent that it provides such
compensation, in each case for a “select group of management or highly
compensated employees” as described in ERISA. To the extent applicable as
determined by the Committee, the Policy shall be construed as a “bonus program”
that is excepted from coverage under ERISA.

 

19



--------------------------------------------------------------------------------

20. NO DUPLICATION OF BENEFITS: Except as otherwise expressly provided in this
Policy, this Policy shall be construed and administered in a manner which avoids
duplication of compensation and benefits which may be provided under any other
plan, program, policy, or other arrangement of the Company Group. In the event a
Participant is covered by any other plan, program, policy, individually
negotiated agreement or other arrangement including, without limitation, any
Employment Agreement, as in effect as of his or her Date of Termination, that
may duplicate the Termination Benefits described in Section 4, the Company is
specifically empowered to reduce or eliminate only the duplicative payments or
other benefits provided for under this Policy, and Participant shall be entitled
to receive the greater of such benefits only and not any duplicate severance
benefits. In taking such action, the Company will be guided by the principles
that (a) such a Participant will otherwise be treated no more and no less
favorably than are other Participants who are not covered by such other plan,
program, policy, individually negotiated agreement or other arrangement, and
(b) the provisions of such other plan, program, policy, individually negotiated
agreement or other arrangement (including a special individual pension, a
special deferral account and/or a special equity based grant) which are not
duplicative of the benefits provided for in Section 4 will not be considered in
determining elimination and/or reductions in benefits under this Policy. In the
event that the provision of any benefit under this Policy, rather than a
duplicative benefit under an Employment Agreement or any other arrangement,
would constitute an impermissible acceleration or deferral of compensation for
purposes of Code Section 409A, then the portion of such benefit that is equal to
the severance benefit provided under the Employment Agreement or other
arrangement shall be provided in the same form and at the time as specified in
the other arrangement.

 

21. NONASSIGNABILITY: Benefits under this Policy may not be assigned by any
Participant. The terms and conditions of this Policy shall be binding on the
successors and assigns of the Company and any adopting Subsidiary.

 

22. INTERPRETIVE MATTERS: In the interpretation of this Policy, except where the
context clearly otherwise requires:

 

  (a) “including” or “include” does not denote or imply any limitation;

 

  (b) “or” has the inclusive meaning “and/or”;

 

  (c) the singular includes the plural, and vice versa, and each gender includes
each of the others;

 

  (d) captions or headings are only for reference and are not to be considered
in interpreting the Policy;

 

  (e) “Section” refers to a Section of the Policy, unless otherwise stated in
the Policy;

 

  (f) “month” refers to a calendar month; and

 

  (g) a reference to any statute, rule, or regulation includes any amendment
thereto or any statute, rule, or regulation enacted or promulgated in
replacement thereof.

 

20



--------------------------------------------------------------------------------

23. CODE SECTION 409A:

 

  (a) Notwithstanding anything to the contrary in this Policy, with respect to
any amounts payable to a Participant under this Policy in connection with a
termination of the Participant’s employment that would be considered
“non-qualified deferred compensation” that is subject to Section 409A of the
Code, in no event shall a termination of employment be considered to have
occurred under this Policy unless such termination constitutes the Participant’s
“separation from service” with the Company Group as such term is defined in
Treasury Regulation Section 1.409A-1(h), and any successor provision thereto
(“Separation from Service”).

 

  (b) Notwithstanding anything to the contrary in this Policy, to the maximum
extent permitted by applicable law, the severance payment payable to the
Participant pursuant to this Policy shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term deferrals).
However, to the extent any such payments are treated as “non-qualified deferred
compensation” subject to Section 409A of the Code, and if the Participant is
deemed at the time of his Separation from Service to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
payment of the Severance Benefit to which the Participant is entitled under this
Policy is required in order to avoid a prohibited payment under
Section 409A(a)(2)(B)(i) of the Code, such severance payment shall not be made
to the Participant before the earlier of (A) the expiration of the six-month
period measured from the date of Participant’s Separation from Service or
(B) the date of Participant’s death. Upon the earlier of such dates, all
payments deferred pursuant to this Section 23(b) shall be paid in a lump sum to
the Participant (or to the Participant’s Designated Beneficiary in the event of
death).

 

  (c) The determination of whether the Participant is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
Separation from Service shall be made by the Company in accordance with the
terms of Section 409A of the Code, and applicable guidance thereunder (including
Treasury Regulation Section 1.409A-1(i) and any successor provision thereto).

 

  (d)

Notwithstanding anything to the contrary in this Policy or in any separate
Company policy with respect to such payments, any in-kind benefits and
reimbursements provided under this Policy during any tax year of the Participant
shall not affect in-kind benefits or reimbursements to be provided in any other
tax year of the Participant and are not subject to liquidation or exchange for
another benefit. Notwithstanding anything to the contrary in this Policy,
reimbursement requests must be timely submitted by the Participant, and if
timely submitted, reimbursement payments shall be made to the Participant as
soon as administratively practicable following such submission in accordance
with the Company’s policies regarding reimbursements, but in no event later than
the last day of the Participant’s taxable year following the taxable year in
which the

 

21



--------------------------------------------------------------------------------

 

expense was incurred. This Section 23(d) shall only apply to in-kind benefits
and reimbursements that would result in taxable compensation income to the
Participant.

 

  (e) This Policy is intended to be written, administered, interpreted and
construed in a manner such that no payment under this Policy become subject to
(i) the gross income inclusion set forth within Section 409A(a)(1)(A) of the
Code or (ii) the interest and additional tax set forth within
Section 409A(a)(1)(B) of the Code (collectively, “Section 409A Penalties”),
including, where appropriate, the construction of defined terms to have meanings
that would not cause the imposition of Section 409A Penalties. For purposes of
Section 409A of the Code (including for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that the Participant may be eligible
to receive under this Policy shall be treated as a separate and distinct payment
and shall not collectively be treated as a single payment.

 

24. ADOPTING EMPLOYER: Each Subsidiary shall automatically be an adopting
employer of this Policy without the need for any further action by the Company
or such Subsidiary, unless otherwise expressly stipulated in writing by the
Board at a time prior to the Protected Period with respect to such Subsidiary or
any particular employee or Participant who is employed by the excluded
Subsidiary.

 

25. NO EXCLUSIVITY: Except as expressly provided herein, this Policy shall not
prevent or limit the Participant’s participation in any plan or program of the
Company or an Affiliate for which the Participant qualifies, nor shall it impair
any rights that the Participant may have under any other plan, program, contract
or agreement with the Company or an Affiliate.

 

26. SEVERABILITY AND REFORMATION: It is the desire of the Company that this
Policy be enforced to the maximum extent permitted by law, and should any
provision contained herein be held invalid or otherwise unenforceable by a court
of competent jurisdiction or arbitrator (pursuant to Section 13), such provision
shall be reformed to create a valid and enforceable provision to the maximum
extent permitted by law; provided, however, if such provision cannot be
reformed, it shall be deemed ineffective and deleted herefrom without affecting
any other provision of this Policy which shall remain fully enforceable. This
Policy should be construed by limiting and reducing it only to the minimum
extent necessary to be enforceable under then applicable law.

 

27. EFFECTIVE DATE: This Policy shall be effective as of the date of its
approval by action of the Committee, which effective date was November 29, 2010.

 

22